Title: To George Washington from Major General William Heath, 25 December 1777
From: Heath, William
To: Washington, George

 

Dear General
Boston Decr 25, 1777

Not long since I received a Letter from Colo. Sam. B. Webb, informing me that the fortune of War had thrown him into the Hands of the Enemy, that he was admitted on parole, and was very desirous if possible to effect an Exchange for some British Officer in our hands. As Colo. Webb is an active and good Officer, I beg leave to recommend him to your Excellency’s particular attention, and as an exchange might, I imagine be very easily made for some Officer out of the many that are here. I beg leave to solicit the favor in behalf of Colo. Webb, but submit the propriety, or expediency of the measure to your Excellency’s determination.
General Burgoyne has not as yet sent to Rhode Island to have the Transports ordered round, although he has been talking of it ever since he was informed of the Resolve of Congress restricting him to the Port stipulated by Convention. He is very uneasy that he does not hear your Excellency’s determination as to himself and Suit which he daily expects. I have the honor to be with great respect Your Excellency’s Most Obed. Servt

W. Heath

